                                                                               
                                                                       Exhibit
10A-2
 

 
 
 
February 16, 2018
 
Ms. Grace S. Morin
2200 Kings Hwy, Bldg 3-L, Box 206,
Port Charlotte, FL 33980
 
Dear Grace:
 
Please confirm your agreement by signing where indicated below and returning a
copy of this letter that the “Term” of your engagement pursuant to the
Consulting Agreement dated April 1, 2009, as amended and/or extended to date
(the “Agreement”), with Scientific Industries, Inc. (the “Company”) is hereby
further extended to December 31, 2018, subject to earlier termination by written
notice by either you or the Company delivered to the other party at least 60
days prior to the termination date set forth in the written notice.
 
There are no other changes to the Agreement.
 
 



 
Scientific Industries, Inc.

 
 
 
 
 
 
By:  
/s/ Helena R. Santos

 
 
 
Helena R. Santos

 
 
 
President and CEO

 

.





  Acknowledged and Agreed to:

 
 
 
 
 
 
 
By:  
/s/ Grace S. Morin

 
 
 
Grace S. Morin 
 
 
 
 
 

 
 
 
 
